DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigehiro (US 7,593,669).

Regarding claim 1, Shigehiro discloses an image forming apparatus (element 200, Fig. 1) for forming an image on a recording medium (element S, Fig. 1), the image forming apparatus comprising: a rotatable image bearing member (element 1, Fig. 2); an exposure portion (element 3, Fig. 2) that forms an electrostatic latent image on a surface of the image bearing member by exposing the image bearing member; a rotatable developer carrying member (element 41, Fig. 2) that carries a developer, forms a developing portion in contact with the image bearing member, and forms a developer image on the surface of the image bearing member by supplying the developer to the electrostatic latent image formed on the surface of the image bearing member in the developing portion; and a controller (element 300, Fig. 1) that controls driving of the image bearing member and the developer carrying member, wherein, after performing an image forming operation, the controller controls to perform a rotation operation for rotating the image bearing member with rotation of the developer carrying member stopped in a state where an amount of carried developer in the developing portion during the rotation operation is smaller than the amount of carried developer in the developing portion during the image forming operation (see Fig. 7 and col. 10, line 47 through col. 11, line 11).

Regarding claim 6, Shigehiro discloses an image forming apparatus, wherein, during the rotation operation, the image bearing member rotates by at least one turn (see Fig. 7 and col. 10, line 47 through col. 11, line 11).
Regarding claim 7, Shigehiro discloses an image forming apparatus, further comprising: a transfer member (element 52, Fig. 2) that transfers the developer image formed on the image bearing member onto an intermediate transfer member (element 51, Fig. 2); and a transfer voltage application portion (element S5, Fig. 2) that applies a transfer voltage to the transfer member, wherein, during the rotation operation, the controller controls the transfer voltage application portion so that the transfer voltage is applied to the transfer member at an opposite polarity to a normal polarity of the 
Regarding claim 8, Shigehiro discloses an image forming apparatus, further comprising: a collecting member (element 56, Fig. 1) that collects the developer transferred onto the intermediate transfer member, wherein, during the rotation operation, the collecting member collects the developer transferred onto the intermediate transfer member (see Fig. 7 and col. 10, line 47 through col. 11, line 11).
Regarding claim 11, Shigehiro discloses an image forming apparatus, wherein the controller controls driving of the image bearing member and the developer carrying member so that every time the number of the image forming operations following implementation of the preceding rotation operation reaches a predetermined threshold, the next rotation operation is implemented (see col. 17, lines 16-22).

Claims 1, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa et al. (US 8,346,130).

Regarding claim 1, Handa et al. discloses an image forming apparatus (element 1, Fig. 1) for forming an image on a recording medium (element P, Fig. 1), the image forming apparatus comprising: a rotatable image bearing member (element 5, Fig. 1); an exposure portion (element 4, Fig. 1) that forms an electrostatic latent image on a surface of the image bearing member by exposing the image bearing member; a rotatable developer carrying member (element 10, Fig. 1) that carries a developer, forms a developing portion in contact with the image bearing member, and forms a 
Regarding claim 6, Handa et al. discloses an image forming apparatus, wherein, during the rotation operation, the image bearing member rotates by at least one turn (see col. 5, lines 50-65).
Regarding claim 9, Handa et al. discloses an image forming apparatus, further comprising: a supply member (see Fig. 1) that comes into contact with the developer carrying member so as to supply the developer to a surface of the developer carrying member, wherein the controller controls driving of the developer carrying member so that a part of the surface of the developer carrying member that is positioned in the developing portion at a time of the rotation operation comes into contact with the supply member when the developer carrying member rotates following the rotation operation (i.e., during the fourth rotation process, the developer carrying member is rotated in contact with the supply member, resulting in a part of the surface of the developer carrying member that is positioned in the developing portion at a time of the third rotation process coming into contact with the supply member) (see Fig. 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shigehiro (US 7,593,669) in view of Nishimura et al. (US 7,447,454).

Regarding claim 3, although Shigehiro does not appear to disclose the width of a part of the image bearing member on which a predetermined surface potential, Nishimura et al. shows that this feature is well known in the art. Nishimura et al. discloses an image forming apparatus (element 1, Fig. 1), wherein, during rotation operation, a width of a part (element D1, Fig. 18) of the image bearing member (element 120, Fig. 18) on which a predetermined surface potential is formed in the rotation direction of the image bearing member is longer than a width of the developing portion (element D2, Fig. 1) in the rotation direction of the image bearing member (see . 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehiro (US 7,593,669).

Regarding claim 4, Shigehiro does not appear to disclose a supply member that comes into contact with the developer carrying member so as to supply the developer to a surface of the developer carrying member; and a supply voltage application portion that applies a supply voltage to the supply member, wherein the supply voltage is applied to the supply member, and the controller performs the rotation operation in a state where processing for reducing an absolute value of the supply voltage applied to the supply member below the absolute value of the supply voltage applied to the supply member during the image forming operation has been performed. The examiner takes official notice of the fact these features are well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving developer supply to the developer carrying member during image formation while reducing power consumption during non-image formation (developer collecting mode).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 8,346,130).

Regarding claim 10, Handa et al. does not appear to disclose a regulating member that comes into contact with the developer carrying member so as to regulate a thickness of the developer carried on a surface of the developer carrying member. The examiner takes official notice of the fact these features are well known in the art. . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shigehiro (US 7,593,669).

Regarding claim 12, Shigehiro does not appear to disclose an acquisition portion that acquires environment information relating to the image forming apparatus, wherein the controller determines an implementation time of the rotation operation in accordance with the environment information. The examiner takes official notice of the fact this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, maintaining the image quality regardless of the environmental conditions.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 8,346,130).

Regarding claim 12, Handa et al. does not appear to disclose an acquisition portion that acquires environment information relating to the image forming apparatus, wherein the controller determines an implementation time of the rotation operation in accordance with the environment information. The examiner takes official notice of the fact this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, maintaining the image quality regardless of the environmental conditions.

Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehiro (US 7,593,669) in view of Uchino et al. (US 7,672,626).

Regarding claims 13-15, 17, and 18, Shigehiro does not appear to disclose the claimed composition of the developer carrying member. Uchino et al. discloses an image forming apparatus (see Fig. 4), wherein the developer carrying member (element 1, Fig. 1) is an elastic roller in which an elastic layer (element 3, Fig. 1) and a surface layer (element 5, Fig. 1) are formed on a core metal (element 2, Fig. 1), wherein the surface layer is polyurethane resin (see col. 5, lines 11-21), wherein a thickness of the surface layer is at least 5 µm and not more than 15 µm, wherein the elastic layer is a . 

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehiro (US 7,593,669) in view of Matsuda et al. (US 9,086,670).

Regarding claims 13, 17, and 19, Shigehiro does not appear to disclose the claimed composition of the developer carrying member. Matsuda et al. discloses an image forming apparatus (element A, Fig. 1A), wherein the developer carrying member (element 401, Fig. 1B) is an elastic roller in which an elastic layer and a surface layer are formed on a core metal, wherein the elastic layer is a silicone rubber, wherein the developer carrying member has an Asker C hardness of at least 10 and not more than 80 (see col. 9, lines 11-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the developer carrying member of Matsuda et al. image unevenness can be prevented.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigehiro (US 7,593,669) in view of Mukai et al. (US 2020/0333726).

Regarding claims 13 and 16, Shigehiro does not appear to disclose the claimed composition of the developer carrying member. Mukai et al. discloses an image forming apparatus (element 100, Fig. 1), wherein the developer carrying member (element 42, Fig. 2A) is an elastic roller in which an elastic layer (element 422, Fig. 2A) and a surface layer (element 423, Fig. 2A) are formed on a core metal (element 421, Fig. 2A), wherein urethane resin particles with an average particle diameter of at least 5 µm and not more than 15 µm are added to the surface layer (see par. [0280]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the developer carrying member of Mukai et al. the generation of white spots on the output image is suppressed as taught by Mukai et al. (see par. [0204]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/11/2022